Appellant moves to set aside our affirmance of the judgment against him upon the ground that the charge of the court, as same appears in the transcript, is fundamentally erroneous. Without discussing at any length the proposition of the duty of this court to reverse upon an error in the charge which might be deemed wrong, — in the absence of an exception to the charge, — we observe that the particular complaint in this case is that the word "Not" was omitted at a place pointed out in the motion for rehearing. A supplemental transcript forwarded to the clerk of this court by the clerk of the trial court, containing a certified copy of the paragraph of the court's charge from which the word "Not" appeared to have been omitted, makes clear that the omission of said word in the charge as it appeared in the transcript was an error of the clerk of the lower court. The certified copy of the charge found in the supplemental transcript shows that word "Not" was in the charge as given.
The motion for rehearing will be overruled.
Overruled.